Citation Nr: 1215001	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  11-28 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified before the undersigned during a Board hearing in March 2012.  A copy of the hearing transcript has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence currently of record does not contain a diagnosis for PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304  (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in August 2009, issued prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate the claim on appeal.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the evidence is against the new and material evidence claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  A PIES response, dated September 3, 2009, indicated that the Veteran's records were exposed to a fire, and as it is unclear whether all service treatment records are available, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA opinion was provided in order to ascertain the etiology of any currently-diagnosed psychiatric disorder in August 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is adequate, as the examiner included a thorough review of the file and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claims that he suffers from PTSD as a result of his period of active service.  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2011).  

At the outset, and as discussed in greater detail below, the Board notes that the evidence of record does not contain a diagnosis for PTSD or any other psychiatric disorder.  Thus, element (1) of Hickson has not been satisfied for this issue.  

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of any psychiatric disorder, to include PTSD.  The Veteran's separation examination was negative for reports of psychiatric symptoms or psychiatric diagnoses.

Post service, VA outpatient reports do not include a diagnosis of any psychiatric disorder.  In September 2009, a PTSD screen was negative.  As there are no private psychiatric reports associated with the claims file, the Board finds that the record lacks evidence of a diagnosis of PTSD or any other psychiatric disorder.

In conjunction with his claim, the Veteran was afforded a VA psychiatric examination in August 2011.  At that time, the Veteran reported worry and distress about his financial circumstances, and about the future faced by his grandchildren regarding the state of the economy.  However, family and social functioning were intact, activities of daily living were intact, and the Veteran was retired due to age and duration of employment.  There was no history of psychiatric treatment.  

Regarding in-service stressors, the Veteran first reported an incident in which he came face-to-face with a Korean soldier at 3:00 in the morning.  The Veteran was armed, told the Korean soldier to leave, and did not fire his weapon.  He also noted the continuous presence of enemy fire.  He stated that he would hear machine guns, and then jump in a fox hole.  Finally, he noted an incident in which an alarm sounded at night, and he was ordered to go down to a nearby creek.  There, he found three dead soldiers whom he carried up the hill.  

As such, the examiner indicated that criterion A, from the DSM-IV, was met, as well as recurrent and distressing recollections, avoidance symptoms, and a sleep disorder.  However, other PTSD criteria were not met, and the examiner confirmed that the Veteran did not have a diagnosis of PTSD, or any other psychiatric disorder, conforming to DSM-IV criteria.  See VA examination report, August 2011.

The Veteran testified before the undersigned in March 2012.  At that time, he recounted the first stressor noted above, in which he encountered a Korean soldier at close range.  He stated that he was afraid for his life during that incident.  See Transcript, pp. 4-5.  When asked if he had been diagnosed with PTSD, the Veteran answered in the negative.  See Transcript, p. 9.

Based on the above evidence, the Board finds that entitlement to service connection for PTSD is not warranted.  Although the Veteran's stressors are related to his fear of hostile military activity, consistent with the circumstances of the Veteran's service, the weight of the evidence does not demonstrate a current diagnosis of PTSD, or any other psychiatric disorder, at any point since August 2009 when he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2011); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Therefore, without a current diagnosis of PTSD, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  

Acknowledgement is given to the Veteran's assertions that he suffers from symptoms of PTSD which are causally-related to his period of active service.  He is competent in this regard to report observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  In this case, without a current diagnosis for PTSD, the third prong is not met.

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, a diagnosis of PTSD has not been shown by the preponderance of the evidence, as discussed above.  The statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  Service connection for PTSD is therefore denied, as consideration of the other requirements for each manner of establishing this benefit is unnecessary, since doing so would not alter the conclusion reached herein.





ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.


REMAND

The Board finds that the issues of entitlement to service connection for hearing loss and tinnitus must be remanded to the agency of original jurisdiction (AOJ) for further development.

At his hearing, the Veteran contended that exposure to in-service acoustic trauma led to bilateral hearing loss and tinnitus.  Specifically, he noted that  his work as a machinist and generator operator damaged his hearing.  See Transcript, pp. 3-4.

As noted previously, service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service medical records are negative for complaints and/or diagnoses of hearing loss or tinnitus, and his separation examination was negative for either.  On separation, he scored 15/15 on his whispered voice test.

Post-service, a March 2011 private medical audiogram indicates a current diagnosis of hearing loss per 38 C.F.R. § 3.385.  Importantly, the audiogram lacked speech recognition scores using the Maryland CNC Test, and the accompanying report did not contain an opinion as to the etiology of his hearing loss or reported tinnitus.

The Veteran was afforded a VA auditory evaluation in May 2010.  At that time, the Veteran reported a history of  military noise exposure, to include machine guns and heavy equipment, as well as post-service employment at a machine shop.  The Veteran reported hearing loss, as well as the onset of tinnitus 20-25 years prior.  

On examination, it was noted that the Veteran's responses to puretone and speech testing were inconsistent.  Speech reception threshold and puretone average demonstrated highly inconsistent responses which invalidated the audiological testing.  While immittance testing was consistent with bilateral hearing loss, the extent could not be determined without full testing.  Therefore, the examiner was unable to provide an etiological opinion without resorting to speculation.  See VA examination report, May 2010.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's statements in support of his claim during his March 2012 Board hearing, his duties in service to include machining and generator maintenance, as well as private audiogram indicating a current diagnosis of bilateral hearing loss consistent with 38 C.F.R. § 3.385 (but lacking speech recognition scores using the Maryland CNC Test, which is useful for rating purposes), the Veteran's claims for service connection should be remanded for an additional VA examination to attempt, once again, to determine whether any currently-diagnosed audiological disorder is etiologically-related to his period of active service.  If the examiner still finds that the Veteran's responses to testing are inconsistent and/or unreliable, the examiner shall fully explain.  The Veteran is encouraged to fully cooperate with the VA examiner, as the record currently lacks a medical opinion with regard to his claimed disorders.

With regard to the VA audiological examination, the Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, these issues are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ shall ensure that all outstanding VA and private medical records relating to audiology that are not yet of record are associated with the claims file.

2.  Schedule a VA audiological examination so as to assess the nature and etiology of any claimed hearing loss and/or reports of tinnitus.  The examiner shall specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes under 38 C.F.R. § 3.385 (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

If reliable audiological results cannot be elicited from the Veteran sufficient to make a determination of whether hearing loss within the meaning of 38 C.F.R. § 3.385currently exists, the examiner shall fully explain the deficiencies and the reasons therefor.  

In the event that reliable audiological results are obtained and hearing loss and/or tinnitus are diagnosed, the examiner shall provide an opinion as to whether any identified hearing loss and tinnitus are at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically note a review of the Veteran's service treatment records, a March 2011 private audiogram, and his March 2012 Board hearing testimony, and comment on the significance of such.  Following a review of the claims folder, the examiner should address the following:

A) Whether it is at least as likely as not that any diagnosed hearing loss was incurred in, or as a result of, active service; and.  

B) Whether it is at least as likely as not that any diagnosed tinnitus was incurred in, or as a result of, active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See also, Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss").

If it is the opinion of the examiner that any hearing loss and/or tinnitus is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current audiological disorder.

If no opinion can be rendered without resorting to pure speculation, the examiner shall sully explain why this is so.

2.  After the requested examination has been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


